Citation Nr: 0913906	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant asserts that he had active duty from June 1966 
to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which determined that the claimant 
does not have the required military service to be eligible 
for VA benefits.  

In February 2008, the Board remanded the claim in order to 
afford the appellant a requested hearing.  In December 2008, 
the RO attempted to notify the appellant that a hearing was 
scheduled for January 7, 2009, however, this notice was 
returned by the Postal Service as undeliverable.  It 
therefore appears that a current address for the appellant is 
not of record.  

In such a case, the appellant bears the burden of keeping VA 
apprised of his or her whereabouts, and "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Thus, 
no further development is warranted.  See 38 C.F.R. 
§ 3.156(d) (2008).  Furthermore, the appellant failed to 
appear for his scheduled hearing, and there is no record that 
a request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.  
See 38 C.F.R. § 20.740(d) (2008).  The Board can not delay 
the case indefinitely. 

In March 2009, VA received notification from the appellant 
that he was revoking his representative's authority to act.  
See 38 C.F.R. § 20.607 (2008).


FINDING OF FACT

The appellant does not have any recognizable as service in 
the Armed Forces of the United States.   


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant, have not been met.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he had active duty with the Marine 
Corps between 1966 and 1968.  He asserts that he was a second 
lieutenant and that he served in Africa with a "joint 
deployment by the Central Intelligence Agency and the United 
States Marines Expeditionary Unit (Charlie Company)," on a 
mission to overthrow several African heads of state, and that 
he was treated for psychiatric symptoms at the "37th Military 
Hospital, Cantonment Estates," in Accra, Ghana.  He has 
submitted an article, apparently taken from an internet site 
for a private engineering company, which essentially states 
that this company helped design and build the 37th Military 
Hospital in Ghana, that this hospital treats both military 
personnel and civilians, and that it was opened in 2004.

In August 2004, the appellant filed a claim for VA benefits.  
In a September 2005 rating decision, the RO denied the claim, 
after determining that the appellant did not have qualifying 
service, and that basic eligibility for VA compensation 
benefits was not established.  The appellant has appealed 
this decision.  

The Board initially notes that although the claims files now 
consist of five volumes, that the vast majority of the 
evidence is duplicative of perhaps fifteen documents, to 
include the original claim, several of the appellant's 
letters, his proof of citizenship, and his completed NA 
Forms.  For unclear reasons, the appellant has repeatedly 
submitted this evidence.    

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2008).  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that he or she is a 
claimant as defined in VA statute and regulation.  

A "veteran" is defined as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2008).  See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994).  

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  

It is important for the appellant to understand that the 
service department's findings are binding and conclusive upon 
VA. VA does not have the authority to alter the findings of 
the service department.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate U.S. 
service department under the following conditions: (1) the 
evidence is a document issued by the United States service 
department; (2) the document contains needed information as 
to length, time, and character of service; and, (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2008).

There are no service treatment reports of record.  A 
statement from a private psychiatrist, dated in 1993, 
indicates that the appellant is receiving "counseling 
services," and is unable to work.  Other submitted 
documentation includes reports from the Department of 
Justice, Immigration and Naturalization Service, which 
indicate that the appellant is from Ghana, that he entered 
the United States in 1974, and that he became a naturalized 
citizen of the United States in 1984.  

In the course of developing this claim, the RO has requested 
additional information from the appellant on several 
occasions.  In response, the RO has received many letters 
from the appellant, as well as completed NA Forms 13055 and 
13075.  

Several statements from the National Personnel Records Center 
(NPRC), dated between 2004 and 2006, show that the NPRC has 
stated that it cannot identify a record based on the 
information provided.  Similarly, in November 2004, the Board 
for Correction of Naval Records, Department of the Navy, 
informed the appellant that it could not entertain his 
request for an "administrative correction to your record."  
The appellant was informed that his request had been 
forwarded to the NPRC.  

In April 2006, the Navy Personnel Command informed the 
appellant that the NPRC was unable to locate any records, and 
that it needed a Marine Corps service number to locate his 
record.  

In a memorandum, dated in January 2006, the RO determined 
that there were no service treatment reports or verification 
of service documents available, and that all procedures to 
attempt to obtain such records had been followed.

The Board finds that the claim must be denied.  Based upon 
the provisions of 38 C.F.R. § 3.203, none of the documents 
submitted by the appellant or otherwise obtained during the 
course of the appeal constitutes valid evidence of service, 
because there are no documents of record issued by a United 
States military service department to show service in the 
United States Armed Forces.  

The Board therefore finds that the appellant had no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefits purposes and that he is, 
thus, not eligible for benefits under the laws administered 
by VA.  As the law and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The VCAA is not applicable to the present claim, as it is a 
question of law whether the appellant has service which 
qualifies as active service for VA benefits.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).  Under 38 U.S.C.A. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04, 69 Fed. Reg. 59989 (2004).  As explained 
above, there is no legal basis to grant the present claim.  

Finally, the appellant has been informed (1) about the 
information and evidence not of record that is necessary to 
substantiate the claim for entitlement to basic eligibility 
to VA benefits; (2) about the information and evidence that 
VA will seek to provide; (3) about the information and 
evidence the claimant is expected to provide; and (4) the 
need to provide any evidence in his possession that pertains 
to the claim.  See Pelea v. Nicholson, 19 Vet. App. 296 
(2005).  In this case, the Board finds that the appellant has 
received adequate notice.  See duty to assist letters, dated 
in August and November of 2004, February 2005, and July 2007.  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


